Citation Nr: 1643780	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for nonalcoholic steatohepatitis (NASH).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on verified active duty in the Army from July 1984 to July 1991 and from March 2003 to February 2004.  He also had additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for NASH (listed as nonalcoholic cirrhosis).  

In June 2010, August 2011, and May 2012, the Board remanded the issue of entitlement to service connection for NASH for further development.  

In May 2014, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for NASH, and the VHA opinion was obtained in July 2014.  In August 2014, the Veteran and his representative were provided with a copy of the VHA opinion.  In October 2014, the Veteran's representative submitted additional argument.  

In a December 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for NASH.  

The Veteran then appealed the Board's December 2014 decision that denied entitlement to service connection for NASH to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to that issue, be vacated and remanded.  A December 2015 Court Order granted the motion.  

In February 2016, the Board requested a VHA opinion, as to the issue of entitlement to service connection for NASH, and the VHA opinion was obtained in April 2016.  In May 2016, the Board requested further clarification of, and an addendum to, the April 2016 VHA opinion.  An addendum to the VHA opinion was obtained in May 2016.  In July 2016, the Veteran and his representative were provided with a copy of the April 2016 VHA opinion, as well as a copy of the May 2016 VHA opinion.  In October 2016, the Veteran's and his representative, respectively, submitted additional argument in support of his appeal.  


FINDING OF FACT

The Veteran's NASH was not present during service or for months thereafter, and was not caused by any incident of service.


CONCLUSION OF LAW

The criteria for service connection for NASH have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has NASH that is related to service.  The Veteran specifically maintains that his NASH was manifested during his second period of active duty in the Army from March 2003 to February 2004.  He reports that he was denied proper sanitary housing, medical care, and treatment while he was serving in a medical hold battalion prior to his discharge from his second period of service in February 2004, and that if proper care had been provided, his NASH would have been diagnosed at that time.  He indicates that he had symptoms of NASH in service and that no blood tests regarding liver enzymes or liver function tests were conducted which would have shown that he had the disorder.  The Veteran also asserts that an etiological cause of NASH includes obesity and that his weight increased from 190 to 213 pounds from November 2003 to November 2004.  He maintains that his modest weight gain after service as a result of different activity and medications would not lead to such a rapid onset of NASH.  The Veteran essentially contends that he suffered from NASH during his second period of service March 2003 to February 2004 and since that time.  

The Board observes that a November 2015 joint motion found that a remand was required because a July 2104 VHA opinion was inadequate for rating purposes.  The joint motion indicated that the July 2014 VHA opinion concluded that it was less likely than not that the Veteran had symptoms of NASH in service, but that the pertinent VA regulation, 38 C.F.R. § 3.303(a) (2015), did not require symptoms to be manifest during service to establish service connection.  It was noted that the pertinent inquiry was whether it was as likely as not that the Veteran's NASH was incurred in service, not whether symptoms of NASH were evident in service.  The joint motion indicated that, on remand, the Board should obtain a new medial opinion or seek clarification of the July 2014 VHA opinion in order to address whether it was as likely as not that the Veteran's NASH was incurred in service.  

In February 2016, the Board requested a VHA opinion, as to the issue of entitlement to service connection for NASH, and the VHA opinion was obtained in April 2016.  Additionally, in May 2016, the Board requested further clarification of, and an addendum to, the April 2016 VHA opinion.  An addendum to the VHA opinion was obtained in May 2016.  The Board finds that the April 2016 VHA opinion, with the May 2016 addendum, is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  

The Board notes that neither the Veteran nor his representative has advanced any further procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

The Veteran served on verified active duty in the Army from July 1984 to July 1991 and from March 2003 to February 2004.  He also had additional service in the Army National Guard.  

The Veteran's service treatment records for his first period of active duty from July 1984 to July 1991 do not show complaints, findings, or diagnoses of NASH or of any liver problems.  

His service treatment records for his second period of active duty from March 2003 to February 2004 also do not show complaints, findings, or diagnoses of NASH or any liver problems.  

On a medical history form at the time of a January 2004 medical board examination, the Veteran reported that he did not have stomach, liver, intestinal trouble, or an ulcer, and that he did not have jaundice or hepatitis (liver disease).  The reviewing examiner did not refer to NASH or any liver problems.  The objective January 2004 medical board examination report includes a notation that the Veteran's abdomen and viscera, as well as his endocrine system, were normal.  The Veteran's weight was listed as 185 pounds and his maximum weight was listed as 211 pounds.  

Post-service VA treatment records, including examination reports, show treatment for elevated liver function tests and for NASH.  

For example, a November 2004 VA treatment entry notes that the Veteran complained of difficulty swallowing certain foods at times.  He reported that his food would seem to become stuck in the substernal area and then would go down.  The assessment included chest pain probably due to gastroesophageal reflux, and the need to rule out an esophageal stricture and coronary artery disease.  A November 2004 addendum indicates that the Veteran was called due to hyperlipidemia and elevated function tests.  There was a notation that the Veteran would be called again.  

A December 2004 entry indicates that an examiner talked to the Veteran about persistent elevated liver function tests.  There was a notation that the Veteran was hepatitis B antigen negative and antibody positive, and that he was negative for hepatitis C.  It was noted that the Veteran would be re-evaluated during a visit in January 2005 and that he was instructed to come to triage for any acute symptoms.  

A January 2005 treatment entry relates an assessment of elevated liver function tests and lipids; possible NASH; and sinus tachycardia, possibly due to Amitriptyline.  

A February 2005 VA liver biopsy procedure report notes that the Veteran underwent a diagnostic liver biopsy at that time.  There was a notation that no immediate complications were evident.  

A March 2005 VA treatment entry notes that the Veteran was evaluated for abnormal liver function tests and that he was found to have NASH and early hemochromatosis from a liver biopsy.  The assessment was hemochromatosis.  

A November 2007 VA liver, gallbladder, and pancreas examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was diagnosed with NASH approximately one year after he was discharged from active duty.  The examiner stated that around February 2005, the Veteran was found to have elevated liver enzymes on routine testing.  The examiner indicated that except for joint pain, the Veteran was asymptomatic.  It was noted that the Veteran did have an extensive family history of liver disease.  The examiner reported that the Veteran underwent a liver biopsy in February 2005 and that based on the results of the liver biopsy, he was found to have fatty infiltrates with the presence of iron within the hepatocytes.  The examiner stated that, therefore, the Veteran was diagnosed with NASH since he was also found to have elevated lipids.  The diagnoses included NASH.  An etiological opinion was not provided as to the Veteran's NASH.  

The Board observes that there are opinions from VA physicians and VHA physicians that address the etiology of the Veteran's NASH.  

An August 2010 statement from a VA physician includes a notation that the Veteran's claims file was reviewed.  The physician reported that the Veteran was released from active duty after an evaluation by a medical board as a result of back and knee problems.  The physician stated that, at that time, there was no diagnosis of NASH.  It was noted that a review of the Veteran's service treatment records did not reveal documentation of a diagnosis of NASH while the Veteran was on active duty.  The physician maintained that, consequently, it could not be stated that the condition was made worse by the Veteran's military service.  The physician reported that the NASH diagnosis was established by a VA gastroenterological service after a liver biopsy was obtained in February 2005.  The physician commented that it was less likely as not that the Veteran was service-connected for NASH based on his military service.  

A July 2012 statement from a VA physician notes that the Veteran's claims file was reviewed.  The physician discussed the Veteran's medical history in some detail.  The physician reported that he was unable to find any laboratory or imaging study showing, or reported symptoms supporting, the position that the Veteran had NASH in service.  The physician indicated that, therefore, it was less likely than not that the Veteran's NASH had its onset, or was present and aggravated, while he was in active service.  The physician stated that a more compelling contributor would be the Veteran's weight gain between November 2003 (an earliest weight of 190 pounds), November 2004 (with a weight of 213 pounds), and progressive weight gain until June 2009 (with a weight of 234.7 pounds).  It was noted that the Veteran's triglycerides were markedly elevated in the first measurement in November 2004 and that such could be a contributor to NASH.  The physician maintained that the possibility existed that NASH developed before or while the Veteran was in the service, but that without objective data, e.g., liver function tests, earlier hepatic imaging, or a biopsy, such was impossible to determine with any level of certainty.  The physician reported that the majority of cases occurred between the ages of forty and sixty which also made it somewhat less likely to have started during service.  

A July 2014 VHA opinion was provided by a gastroenterologist.  The physician stated that a review of the Veteran's service treatment records revealed no data in support of a diagnosis of NASH in service.  The physician stated that the records did not show any evidence of abdominal pain, obesity, or diabetes mellitus in service.  The physician indicated that further review of the service treatment records revealed no blood tests regarding liver enzymes or liver function tests.  The examiner commented that such information led her to conclude that it was less likely than not that the Veteran had symptoms of NASH in service.  

An April 2016 VHA opinion was provided by a gastroenterologist.  The physician indicated that it was not more likely than not that the Veteran's diagnosis of NASH was related to his military service, nor was such condition diagnosed or in any way manifested during his time in service, which ranged from July 1984 to July 1991 and from March 2003 to February 2004.  The physician reported that NASH was a histopathologic diagnosis, made by a liver biopsy, which occurred in the absence of significant alcohol intake or other conditions that might cause steatosis.  It was noted that the Veteran had a liver biopsy performed in February 2005 and that the condition was diagnosed at that time.  The physician indicated that the development of NASH was multifactorial and that it was frequently, but not always, associated with such factors as obesity; dyslipidemia; hypertension; and insulin resistance (diabetes), all of which were components of the so-called metabolic syndrome.  The physician related that the development of NASH appeared to result in individuals with an underlying predisposition for the disease in the setting of conducive environmental factors, such as dietary habits and degrees of exercise, though no clear pathway for development the disorder would be applicable to all.  The physician maintained that in his opinion, the Veteran's military service time did not, in any way, appear causative for the development of NASH.  

Additionally, the physician indicated that it was not more likely than not that the Veteran's weight gain represented the onset of the disease process in question, i.e., NASH.  The physician stated that NASH did not necessarily result from weight gain, as the disorder may or may not be associated with obesity.  The physician maintained that it was, therefore, not possible to conclude that NASH occurred during, or was the result of weight gain (approximately 23 pounds) that was documented to have occurred between the Veteran's 2003 to 2004 military service.  

In a May 2016 addendum to the April 2016 VHA opinion (noted above), the same physician commented that it was not at least as likely as not that the Veteran's NASH syndrome was related to or had its onset in service.  The physician stated that his opinion was based on the lack of objective evidence that the disease in question was present during the time that the Veteran was in the service.  The physician reported that, specifically, the condition was not manifest in any way (e.g. elevated liver tests or abnormal hepatic imaging) during his time in the service, which ranged from July 1984 to July 1991 and from March 2003 to February 2004.  

The physician reported that NASH was a histopathologic diagnosis made by liver biopsy.  It was noted that the Veteran was diagnosed with NASH after a liver biopsy was performed in February 2005 for further workup of elevated liver tests in November 2004, after his discharge from service.  

The physician stated that NASH was a form of nonalcoholic fatty liver disease (NAFLD) in which there was inflammation, in the Veteran's case, termed steatohepatitis.  It was noted that the development of NASH was multifactorial and in a given patient, it may or may not be associated with such factors as obesity; dyslipidemia; hypertension; and insulin resistance (diabetes).  The physician related that, importantly, NASH or NAFLD may develop independently of any of the above factors.  

The physician referred to a medical treatise and indicated that it was therefore recognized that most obese patients would not develop NASH, or NAFLD, and that many patients with NASH and NALFD were not obese.  The physician commented that in his opinion, there was not sufficient evidence to conclude that NASH had its onset or was the result of the documented weight gain (approximately 23 pounds) which occurred between the Veteran's 2003 to 2004 military service time.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the August 2010 statement from a VHA physician indicated, after a review of the claims file, that it was less likely as not that the Veteran was service-connected for NASH based on his military service.  The physician also stated that a review of the Veteran's service treatment records did not reveal documentation of a diagnosis of NASH while the Veteran was on active duty, and that, consequently, it could not be stated that the condition was made worse by the Veteran's military service.  The Board notes that the physician essentially based his opinions on the fact that the Veteran was not diagnosed with NASH during service.  However, the physician did not specifically address whether the Veteran's NASH was incurred during service, despite the lack of a diagnosis in service.  Additionally, the physician did not discuss the Veteran's reports of symptoms he thought were due to NASH during service, such as weight gain, etc.  The Board observes that the Veteran is competent to report symptoms he thought were due to NASH during service and since service.  See Davidson v. Shinseki, 581 F.3d at 1313.  Therefore, the Board finds that the opinions provided by the physician are less probative in this matter.  

Additionally, the Board notes that the July 2012 statement from a VA physician indicated that he was unable to find any laboratory or imaging study showing, or reported symptoms supporting, the position that the Veteran had NASH in service.  Following a review of the claims file, the physician indicated that, therefore, it was less likely than not that the Veteran's NASH had its onset, or was present and aggravated, while he was in active service.  The physician stated that a more compelling contributor would be the Veteran's weight gain between November 2003 (an earliest weight of 190 pounds), November 2004 (with a weight of 213 pounds), and progressive weight gain until June 2009 (with a weight of 234.7 pounds).  It was noted that the Veteran's triglycerides were markedly elevated in the first measurement in November 2004 and that such could be a contributor to NASH.  The physician maintained that the possibility existed that NASH developed before or while the Veteran was in the service, but that without objective data, e.g., liver function tests, earlier hepatic imaging, or a biopsy, such was impossible to determine with any level of certainty.  

The Board observes that the physician's opinions are somewhat contradictory.  The physician found that it was less likely than not that the Veteran's NASH had its onset, or was present and aggravated, while he was in active service, but the physician then indicated that the possibility existed that NASH developed before or while the Veteran was in the service, but that without objective data, such was impossible to determine with any level of certainty.  Therefore, the Board finds that the physician's opinions, pursuant to the July 2012 statement, are also less probative in this matter.  

The Board further notes that the July 2014 VHA opinion from a physician indicates that it was less likely than not that the Veteran had symptoms of NASH in service.  The physician also reviewed the Veteran's claims file.  The Board observes that the November 2015 joint motion specifically found that the pertinent VA regulation, 38 C.F.R. § 3.303(a) (2015), did not require symptoms to be manifest during service to establish service connection.  The Board notes that the physician did not specifically address whether it was as likely as not that the Veteran's NASH was incurred in service.  Therefore, the Board finds that the physician's opinion is not very probative in this matter.  

Conversely, the Board observes that the physician, pursuant to the April 2016 VHA opinion, and the May 2016 addendum, indicated that it was not more likely than not that the Veteran's diagnosis of NASH was related to his military service, nor was such condition diagnosed or in any way manifested during his time in service, which ranged from July 1984 to July 1991 and from March 2003 to February 2004.  The physician also found that that it was not more likely than not that the Veteran's weight gain represented the onset of his NASH.  The physician further commented that it was not at least as likely as not that the Veteran's NASH syndrome was related to or had its onset in service.  The physician stated that his opinion was based on the lack of objective evidence that the disease in question was present during the time that the Veteran was in the service.  The physician also maintained that there was not sufficient evidence to conclude that NASH had its onset or was the result of the documented weight gain (approximately 23 pounds) which occurred between the Veteran's 2003 to 2004 military service time.  The Board observes that the physician discussed the Veteran's medical history, addressed the Veteran's reports as to weight gain during service, referred to a medical treatise regarding weight gain issues, and provided rationales for his opinions.  Therefore, the Board finds that the physician's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the medical evidence does not suggest that the Veteran's current NASH is related to his periods of service.  In fact, the medical evidence provides negative evidence against this finding, indicating that his NASH began months after his separation from his second period of service in February 2004, without any relationship to any incident of service.  A VHA physician in probative April 2016 and May 2016 opinions has specifically found that the Veteran's NASH was not related to his periods of service.  The Board further notes that all the opinions of record, with the exception of the contradictory opinions provided by the physician in July 2012, are negative in regard to the Veteran's claim.  

The Veteran has essentially alleged that his NASH had its onset during his second period of active duty from March 2003 to February 2004.  However, while the Veteran is competent to report that symptoms that he thought were due to NASH during service, or after service, he is not competent to relate his currently claimed NASH to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

The weight of the competent demonstrates that the Veteran's NASH began months after his second period of active duty from March 2003 to February 2004 and was not caused by any incident of service.  The Veteran's NASH was neither incurred in nor aggravated by service.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for NASH; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for NASH is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


